Citation Nr: 1622050	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In April 2016, the Veteran testified via video before a Veterans Law Judge seated in Washington D.C.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  At the April 2016 videoconference hearing, the Veteran testified that shortly after separation from service, he sought treatment at the VA Medical Center in Miami, Florida.  Review of the claims file indicates that in March 1983, the St. Petersburg, Florida, VA RO received VA treatment records from the Miami VA Medical Center, as part of development for an unrelated claim.  These records appear to be incomplete, however, as they noted the remainder of the Veteran's chart was missing at that time, and they consist only of a single page of clinical notes and a single X-ray report.  Furthermore, no subsequent requests for VA records after March 1983 from the Miami VA Medical Center are of record, despite the fact the Veteran has reported continuing to live in the Miami area and seeking VA treatment after March 1983.  

As the Veteran has made VA aware of potentially pertinent VA treatment records not yet obtained by the agency of original jurisdiction, remand is required in order for this evidence to be obtained and reviewed.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records not already obtained from the VA Medical Center in Miami, Florida, as well as any VA facilities at which the Veteran has received treatment since service separation in August 1981.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

